     Case 4:18-cr-01013-DTF Document 110 Filed 08/16/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-01013-001-TUC-DTF
10                  Plaintiff,                          ORDER
11   v.
12   Matthew Bowen,
13                  Defendant.
14
15           Upon motion of defendant and there being no objection, IT IS ORDERED
16   defendant's conditions of release are modified allowing defendant to travel to Myrtle
17   Beach, South Carolina from August 20, 2019 through September 20, 2019 for a family
18   trip.
19           All other conditions of release remain in full force e
20           Dated this 15th day of August, 2019.

21
22
                                                              Honora e D. T omas Ferraro
23                                                            United States Magistrate Judge
24
25
26
27
28
